Citation Nr: 1230915	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-38 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and left ankle disabilities. 

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee and left ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 2003 to May 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in February 2010, at which time it was remanded to obtain a VA opinion.  In May 2010 a VA opinion was obtained regarding service connection, to include as secondary to service-connected disabilities.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  A left knee disability did not manifest in service, within the one year presumptive period or for many years thereafter, is not otherwise related to service, and is not shown to have been caused or aggravated by service-connected right knee or left ankle disabilities.  

2.  A right ankle disability did not manifest in service, within the one year presumptive period or for many years thereafter, is not otherwise related to service, and is not shown to have been caused or aggravated by service-connected right knee or left ankle disabilities.



CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by service-connected right knee or left ankle disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Right ankle disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by service-connected left ankle or right knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claims, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  In August 2009, the Veteran was notified of the information and evidence needed to substantiate and complete the claims decided herein.  The Board is aware that the notice specifically listed service connection for left knee as secondary to service-connected right knee disability, and right ankle sprain as secondary to service-connected left knee sprain, whereas the Veteran's claims were broadened to include the left knee and right ankle, each as secondary to service-connected right knee and left ankle  disabilities.  Nevertheless, the Veteran had actual notice of the evidence necessary to substantiate the claims, such that she was provided a meaningful opportunity to participate effectively in the claims process.  Additionally, the letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the June 2005 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating her claims on several occasions, most recently in May 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  She has also been afforded VA medical examinations, with an opinion most recently obtained in May 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although she declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.

Applicable Laws and Regulations

The Veteran has not contended, and the records do not suggest that her injuries were incurred in combat, such that the provisions of 38 U.S.C.A. § 1154(b) are not for application.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

Applicable Facts

The Veteran essentially contends that her claimed left knee and right ankle disabilities were incurred in service or caused or worsened by her service-connected right knee and left ankle disabilities.  In April 2005 she reported that her knee and ankle problems started in Advanced Individual Training, then worsened in Iraq.  

Left Knee

The Veteran's October 2002 enlistment medical examination is devoid of a notation of any preexisting left knee disability.  The Veteran's service treatment records, however, reflect treatment for complaints of left knee pain.  In August 2003 she was measured for custom shoes and boots.  In September 2003, the Veteran sought treatment reporting left knee pain and was assessed as having retropatellar pain syndrome in the left knee.  Of note, the Veteran was treated for problems associated with the right knee and left ankle, and these disabilities have been separately service connected.  In March 2004 she reported that she had fallen and hurt her knee on the metal step; however, it is unclear as to which knee she is referring.  Separation medical board evaluation revealed no finding of any residual left knee disability.

Treatment records show that in June 2005 tenderness on palpation of the knee was indicated; however, the Board observes that the treatment note focuses on the right knee.  In November 2005 the Veteran reported that her knees gave out, that she had difficulty bending such that she needed help to stand.  Regarding her left knee she reported that she had delayed treating it in order to focus on her other problems.  She reported that her left knee was in poor condition due to service and due to compensating for her right knee, ankles and fallen arches.  November 2005 X-ray report indicated that there were no obvious bony abnormalities in the knees.  In January 2006 the Veteran indicated that her knee injury was causing an abnormal gait.  The Veteran reported difficulty walking due to her right knee, and in March 2006 the Veteran had right knee arthroscopy with lateral release and plicectomy, followed by physical therapy.

Letters from the Veteran's mother discussing the Veteran's right knee were received in February 2006, and in general mention the Veteran's difficulty walking any length of time, or climbing stairs.   

A May 2006 VA examination indicated that the Veteran's gait was abnormal with a right-sided limp due to recent right knee surgery, but that she did not require assistive devices for ambulation.  

At a February 2009 VA examination the Veteran reported that she injured her left knee in the 2004 Humvee accident in service.  In addition, she reported that her right ankle rolled and she fell and scratched her left knee two days earlier.  She reported experiencing continued pain in her knee following her recent trauma.  

On examination there was stiffness, pain, and swelling of the left knee.  Flare-ups were described as moderate, occurring every two to three weeks, and lasting for hours, precipitated by bending, stooping, standing and walking, and alleviated by elevating her leg and taking Aleve.  For the left knee, there was objective evidence of pain with active motion on the left side, with flexion to 130 degrees, and extension to 0 degrees.  X-rays of the left knee showed unremarkable bony structures with no evidence of recent fracture or dislocation.  

The VA examiner diagnosed the Veteran as having subjective left knee pain due to recent trauma.  The examiner essentially found that the Veteran did not have a left knee disability related to her service as there were negative radiologic findings and normal range of motion in the left knee.

In August 2009, the Veteran underwent another VA examination for the left knee to determine whether it was related to her service-connected right knee and/or left ankle disability.  The examiner opined that the Veteran's left knee disability was less likely than not related to the service-connected right knee disability and left ankle sprain.  In reaching this conclusion, the examiner indicated that there was no evidence of trauma to the left knee or trauma caused by the right knee that resulted in damage to the left knee.  The examiner found no inflammatory arthritis or crystal induced process affecting the joints, and identified no link between the left knee complaints and the service-connected left ankle.  The examiner noted that there was no evidence of altered gait caused by the right knee or left ankle that would lead to degenerative joint disease of the left knee.  The examiner rationalized that osteoarthritis is a condition of wear and tear on the joints and it is not an additive condition that spreads from one joint to another.  The examiner indicated that the right knee disability was related to osteoarthritis or degenerative joint disease, which was related to aging and genetic predisposition.  She noted that there was no medical evidence that an abnormality of gait under these circumstances would cause or aggravate any joint.  The examiner reviewed medical literature discussing osteoarthritis, to include its risk factors, diagnosis, and types.  The examiner, however, did not indicate whether the Veteran's current left knee complaints were aggravated or had worsened, other than regarding abnormality of gait, due to her service-connected right knee and left ankle disabilities. 

As such, pursuant to February 2010 remand instructions a May 2010 VA opinion was obtained.  Following thorough claims folder review, the examiner indicated that the Veteran had generalized ligamentous laxity in all of her joints.  He opined that this was a genetic developmental type of condition; not a disease or injury.  He indicated that the left knee was not worsened by the Veteran's right knee and left ankle, and that it was not related to service.  Regarding the left knee, she had generalized ligamentous laxity with some subluxation of her patella due to ligamentous laxity.  This was a genetic type, developmental condition.  The examiner indicated that it was less likely as not aggravated by service.  Certainly, he opined, there was no nexus to associate it with her right knee and left ankle conditions.  The right knee had previous surgery on it, and did not improve her symptoms.  

Right Ankle

The Veteran's October 2002 enlistment medical examination is devoid of a notation of any preexisting right ankle disability.  The Veteran's service treatment records, however, reflect treatment for complaints of right ankle sprains.  In August 2003 she was measured for custom shoes and boots.  In January 2004, the Veteran was treated for recurrent bilateral ankle sprains.  She reportedly twisted her ankle while running, and it was painful to palpation with slight bruising and swelling.  She was assessed as having right ankle sprain, Grade II.  In a post-deployment assessment she reported that she had concerns about her ankle.  Later that January the Veteran was in an accident, in which she reported right ankle pain, and was assessed as having a right ankle contusion.  In February 2004, the Veteran again sought treatment reporting chronic bilateral ankle pain and instability.  Of note, the Veteran was treated for problems associated with the right knee and left ankle, and these disabilities have been separately service connected.  It was indicated that the Veteran experienced chronic bilateral ankle pain, and that because she was not walking normally secondary to her right knee pain, treatment would be initiated for the right knee.  Separation medical board evaluation revealed no finding of any residual right ankle disability. 

Gateway Health System treatment records show that regarding her right ankle, in June 2005 the Veteran reported that she had been diagnosed with a Grade II strain, and that she experienced pain and edema.  Bilateral concavity of the medial aspect of the ankles, and effusion was observed.  She reported that she had crutches but did not like to use them.  In July 2005 it was indicated that the Veteran needed a referral for custom made orthotics.  In August 2005 the Veteran was receiving physical therapy for her ligamentous instability of the bilateral ankles, worse on the right than the left.  She was advised to wear custom orthotics.  

Regarding the right ankle the Veteran indicated that it hurt to walk, and that her physical therapist stated that her ankles were in the worst condition that she had seen.  The Veteran indicated that she had even used custom inserts and braces to help stabilize her ankles to prevent them from giving out when she walked or stood.  She reported that her pain was a 6 or 7 on a scale to 10, and that the ligaments were loose, and the tendons were big.  

In July 2005 the Veteran's right ankle was without gross deformity, with normal color and some laxity.  A physical therapy note indicated that assessment prior to treatment was of minimal generalized effusion of the right ankle, and some tenderness to light pressure.  In November 2005 the Veteran reported that she had arthritis in her ankles.  In December 2005 the Veteran reported injuring her bilateral ankles in Iraq in January 2004, and reported bilateral ankle instability status post chronic ankle sprains in 2004.  She reported that she had received physical therapy for her ankles, including propioception training.  Testing indicated positive anterior drawer bilateral ankles, and positive medial ankle joint tenderness, and the Veteran was assessed as having bilateral severe ankle sprains, and possible peroneal tendonitis.  November 2005 X-ray report indicated that there were no obvious bony abnormalities in the ankles.  A January 2006 MRI of the right ankle showed that the Achilles tendon, tibialis anterior, extensor digitorum longus, peroneous longus/brevis, tibialis posterior, flexor digitorum, and flexor hallucis longus tendons appeared intact.  The posterior inferior tibiofibular ligament, anterior inferior tibiofibular ligament, extensor retinaculum, peroneal retinaculum, deltoid ligament appeared intact.  Bones were in alignment without any abnormal marrow signal.  Joint fluid was noted, with a small amount of fluid around the peroneous longus and brevis tendons.  Impression was of small effusion in both ankle joints, small amount of fluid around the peroneous longus and brevis tendons, and no abnormalities in the tendons and ligaments.  In February 2006 the Veteran indicated that she had difficulty with prolonged walking, but that this was due to her right knee more than her ankles, and in March 2006 the Veteran had right knee arthroscopy with lateral release and plicectomy, followed by physical therapy.   

As previously noted, in February 2006 the Veteran's mother indicated that the Veteran experienced trouble walking any length of time, or climbing stairs.   

Also as previously noted, in May 2006 the Veteran's gait was abnormal with a right sided limp due to right knee surgery, but she did not require assistive devices.  

At a February 2009 VA examination the Veteran reported that she injured her right ankle when she fell from a water tank truck.  She reported that the focus was on her right knee after the Humvee accident, and that she wore a left ankle brace after the fall; however, she indicated that she also had problems with her right ankle and used pain medication, braces, and physical therapy to treat it.  In addition, she reported ankle instability and that her right ankle rolled causing her to fall two days earlier.  She reported experiencing continued pain in her ankle following her recent trauma.  

On examination her right ankle was unstable, with pain and stiffness.  She was unable to stand for more than a few minutes, and unable to walk more than a few yards.  She reportedly wore a brace intermittently.  She had a slow gait due to acute pain.  Right ankle joint findings evidenced guarding of movement.  Ankle range of motion testing showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with objective evidence of pain following repetition.  X-rays of the right ankle showed unremarkable bony structures with no evidence of recent fracture or dislocation.  

The VA examiner diagnosed the Veteran as having right ankle strain due to recent trauma.  The examiner essentially found that the Veteran did not have a right ankle disability related to her service as there were negative radiologic findings and normal range of motion in the right ankle. 

In September 2009, the Veteran underwent a VA examination regarding her claimed right ankle disability.  The Veteran reported that she had sprained her right ankle several times in the past.  She indicated that she used to wear a brace, and had used shoe inserts intermittently, and avoided wearing heels.  She reported that when she was not at work she wore a lace-up high top shoe.  She indicated that her ankle rolled easily, including on even ground with small pebbles.  She did not experience flare-ups or incapacitating events, and had not had treatment for the ankle since discharge from service.  She did not describe limitations on activities of daily living other than walking on uneven surfaces, and reporting that she did not run.  Her walking was not limited secondary to her ankle.  

On examination of the ankle, the Veteran had generalized laxity with a negative drawer test.  She had 5 of 5 strength in all muscle groups to include inversion eversion, dorsiflexion and plantar flexion.  There was no effusion or soft tissue swelling, or tenderness to palpation.  She was neurovascularly intact.  Range of motion was to 30 degrees dorsiflexion and 45 degrees plantar flexion, and without pain, fatigue, weakness or incoordination with repetitive motion.  Previous ankle X-rays were considered unremarkable.  

The Veteran was diagnosed as having generalized ligamentous laxity without magnetic resonance imaging (MRI) evidence of ligament damage.  The examiner opined that this was not secondary to the service-connected left ankle disability, because it was secondary to developmental/genetic generalized ligamentous laxity.  

Pursuant to February 2010 remand instructions a May 2010 VA opinion was obtained.  Following thorough claims folder review, the examiner indicated that the Veteran had generalized ligamentous laxity in all of her joints.  He opined that this was a genetic developmental type of condition; not a disease or injury.  He indicated that right ankle was not worsened by the Veteran's right knee and left ankle, and that it was not related to service.  Regarding the right ankle, the Veteran specifically had generalized ligamentous laxity, with normal X-rays and normal MRI.  This was a genetic type, developmental condition.  The examiner indicated that it was less likely as not aggravated by service.  Certainly, he opined, there was no nexus to associate it with her right knee and left ankle conditions.  The right knee had previous surgery on it, and did not improve her symptoms.  

Legal Analysis

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002 & Supp 2011); 38 C.F.R. § 3.303(a); Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994). 

The Board has carefully considered the Veteran's lay assertions in this regard; however, the etiology of left knee retropatellar pain syndrome or of generalized ligamentous laxity with some subluxation of the patellar right ankle generalized ligamentous laxity, and whether they are secondary to right knee and left ankle disabilities requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this instance, no connection, based on either causation or aggravation, has been proposed between the claimed left knee and right ankle disabilities with the service-connected right knee and left ankle disabilities, except for the Veteran's and her representative's own statements that are not competent.  Specifically, although a layperson is competent to discuss her symptomatology, she is not competent to provide a medical nexus.  In contrast, the May 2010 VA examiner indicated that the right knee and left ankle disabilities were not a cause or contributor to, and had not worsened or increased the Veteran's left knee or right ankle generalized ligamentous laxity.  He indicated that the left knee and right ankle disabilities were not related to service, and that there was no nexus to associate them to the right knee or left ankle, and they had not been worsened by the right knee or left ankle disabilities.  This opinion, substantiated by sound reasoning discussing that generalized ligamentous laxity was a genetic developmental type of condition, rather than a disease or injury, and opining that right knee surgery had not improved symptoms, is entitled to substantial probative weight.  

The Board is aware that the August 2009 examiner indicated that there was no evidence of an altered gait caused by the right knee or left ankle that would lead to degenerative joint disease of the left knee.  The medical evidence, however, has shown that the Veteran reported and was noted to have an abnormal gait favoring her right knee in 2006, near the time of her surgery.  Because the examiner also explained that there was no medical evidence that abnormality of gait under these circumstances would cause or aggravate any joint, in relation to discussing how osteoarthritis was not additive and did not spread from one joint to another, the Board finds that the reasoning provided an explanation for what at first glance seemed to be a misstatement of the facts.  In addition, the Board is aware that in 2004 the Veteran reported experiencing chronic ankle pain and instability, and it was indicated that she experienced chronic ankle pain.  Then, in 2005 the Veteran reported having bilateral ankle instability status post chronic ankle sprains in 2004.  Nevertheless, the Board finds that the Veteran's reports and a notation of chronic pain do not arise to a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity.  The Board finds that the probative evidence in the record does not suggest that the left knee or right ankle are related to the service-connected right knee and left ankle disabilities.  

Further, the Board observes that the February 2010 examiner has indicated that the left knee and right ankle have generalized ligamentous laxity, a genetic, developmental type of condition, not a disease of injury.  In the absence of superimposed disease or injury, service connection may not be allowed for generalized ligamentous laxity as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Therefore, to this extent, there is no personal injury suffered or disease contracted in line of duty that can be related to the current symptoms. 

Therefore, inasmuch as the evidence weighs against a relationship to service or to service-connected right knee or left ankle disabilities, the record affords no basis to grant service connection for a left knee or right ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for a left knee disability, to include as secondary to service-connected right knee and left ankle disabilities is denied.  

Service connection for a right ankle disability, to include as secondary to service-connected right knee and left ankle disabilities is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


